Citation Nr: 0814489	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-08 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis and disc disease of the cervical spine, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for degenerative joint 
disease of both wrists, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for degenerative joint 
disease of both hips, to include as due to an undiagnosed 
illness.  

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) to include gastrointestinal symptoms as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of August 2000, which originally denied the claims on appeal, 
and December 2002, which again denied the claims in the 
course of a de novo review pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The veteran failed to report for a Travel Board 
hearing scheduled in September 2007.

The issue of entitlement to service connection for GERD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The veteran was diagnosed with degenerative arthritis of 
the cervical spine several years after service, and 
degenerative disc disease of the cervical spine after a post-
service injury; both of these conditions are unrelated to 
service.  

2.  The veteran does not have an undiagnosed illness of the 
cervical spine.

3.  The veteran does not have an undiagnosed illness 
involving the wrists, and currently shown degenerative 
changes are unrelated to service.  

4.  The veteran does not have an undiagnosed illness 
involving the hips, and currently shown degenerative joint 
disease of both hips is unrelated to service.  


CONCLUSIONS OF LAW

1.  Degenerative arthritis and disc disease of the cervical 
spine were not incurred in or aggravated by active military 
service, including as an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.317 (2007).

2.  Degenerative joint disease of both wrists was not 
incurred in or aggravated by active military service, 
including as an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.317 (2007).

3.  Degenerative joint disease of both hips was not incurred 
in or aggravated by active military service, including as an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 
1117 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Prior to the post-VCAA 
readjudication of his claim in December 2002, the veteran was 
informed, in a letter dated in March 2001, of the information 
necessary to substantiate a claim for service connection 
based on direct service incurrence.  He was also informed of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In September 2002, he was advised of 
the information necessary to substantiate a claim for service 
connection for an undiagnosed illness based on Gulf War 
service, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  

In February 2007, he was provided complete, content-compliant 
VCAA notice in a single document.  Specifically, he was 
advised of the information necessary to substantiate a claim 
for service connection both on a direct basis and as an 
undiagnosed illness based on Gulf War service, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  He was also told to provide any relevant 
evidence or information in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
addition, he was provided with information regarding assigned 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The claim was subsequently 
readjudicated by means of a supplemental statement of the 
case in April 2006.  Therefore, any timing defect in the 
provision of this aspect of the notice was harmless error.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Hence, 
the VCAA notice requirements have been satisfied.  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, the service medical 
records have been obtained, as have identified post-service 
private and VA medical records.  A VA examination as to nexus 
was provided, and, later, an opinion was obtained to 
reconcile apparently conflicting opinions.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Dalton v. 
Nicholson, 21 Vet.App. 23 (2007).  In a statement signed in 
July 2006, the veteran said he had no other information of 
evidence to give VA to substantiate his claim.  He has not 
identified the existence of any potentially relevant evidence 
which is not of record.  Thus, the Board also concludes that 
VA's duty to assist has been satisfied.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of Service Connection Claims

The veteran contends that he began experiencing cervical 
spine pain in service, which has been increasing in severity 
since that time.  He states that he slowly began to have 
wrist pain, which gradually increased in severity, and that 
now his hips are getting stiff as well.  His wife and some 
co-workers have written regarding their observations of the 
veteran's condition.

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted to a Persian Gulf veteran 
for objective indications of chronic disability resulting 
from an illness or combination of illnesses, provided that 
such disability became manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis, unless there is affirmative 
evidence that the undiagnosed illness was not incurred during 
Persian Gulf service, or resulted from the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2006).

A qualifying chronic disability may also include a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2).  Such 
undiagnosed or medically unexplained chronic multisymptom 
illnesses can include joint pain, neurologic signs or 
symptoms signs, and/or gastrointestinal signs and symptoms.  
38 C.F.R. § 3.317(b)(8).  However, chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  

Service connection for an undiagnosed illness presumptively 
based on qualifying Persian Gulf service will not be granted 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness.  38 C.F.R. § 3.317(c).  

Several examinations have addressed more than one of the 
conditions at issue, and these will be summarized in this 
section, to avoid unnecessary duplication and to retain the 
context of the reports.  The evidence specific to only one 
claim will be addressed in the discussion pertaining to that 
issue.

On a VA Persian Gulf Registry examination in February 1999, 
the veteran complained of neck pain, wrist pain, and joint 
pain.  He reported five to six years of wrist pain without 
injury.  Joints were noted to be normal on examination.  In a 
November 1999 letter to the veteran, summarizing the results 
of the examination, it was noted that there had been no 
diagnosis for neck pain from the rehabilitation medicine 
clinic.  He was informed that the examination indicated that 
there were undiagnosed illnesses for the neck and for pain 
and numbness in the wrists.  X-rays of the wrists taken in 
February 1999 were normal.  X-rays of the cervical spine 
disclosed degenerative changes at C5-6.  

VA treatment records show the veteran was evaluated by his 
primary care physician in March 2000, as a new patient.  He 
reported that in 1993, he had noted joint pain in his hands 
and neck without swelling, and the impression was 
polyarthralgia.  On a VA neurology examination in May 2000, 
it was noted that an electromyogram and nerve conduction 
study had been performed in August 1999, and had been 
interpreted as normal bilaterally.  The veteran reported a 
history of neck soreness without radiation since 1991, and 
stiffness in the wrists since 1993.  On examination, he 
reported decreased sensation in the hypothenar region of both 
arms.  The examiner noted that the distribution of the 
sensory changes would be most suggestive of an ulnar 
neuropathy, but the examiner was unable to find any objective 
findings to support a diagnosis of ulnar neuropathy. 

On VA examination of the joints in June 2000, the veteran 
complained of pain in his neck, which radiated from the neck 
into the shoulders.  He also said he had bilateral wrist 
stiffness, with occasional pain.  The diagnosis was 
degenerative arthritis of the cervical spine, and wrist and 
hand arthralgias, with no evidence of arthritis on 
examination or by X-rays.  (However, there is no evidence 
that new X-rays were conducted in connection with this 
examination.)

A VA examination in October 2002 noted that the veteran 
complained of ongoing neck and wrist pain.  He said he had 
pain but primarily stiffness in his neck and shoulders.  He 
also had pain in the wrists, and stiffness in the hands.  He 
had a feeling of stiffness from time to time in his hips.  
Examination of the wrists revealed tenderness to deep 
palpation bilaterally, and crepitus with range of motion.  
Phalen's and Tinel's signs were negative.  Grip strength was 
5/5, but he reported fatiguing of both hands with overuse.  
Examination of the cervical spine disclosed tenderness.  
Examination of the hips revealed no crepitus and no 
tenderness.  The examination report noted that nerve 
conduction studies of the upper extremities were normal and 
ruled out carpal tunnel, but there is no indication in the 
record that new nerve conduction studies were obtained for 
the examination.  X-rays of the wrists and hips showed mild 
degenerative arthritis.  The diagnoses were degenerative 
arthritis and degenerative disc disease of the cervical 
spine; bilateral wrist and hip pain and mild arthritis.  The 
examiner stated that there were no undiagnosed illnesses 
found on that examination.  

A December 2001 social work note regarding billing for 
certain treatment of the veteran noted that the veteran's 
primary care physician was adamant that the veteran's 
treatment was all for Gulf War related illnesses.  In January 
2001 and again in February 2004, this physician wrote that 
the veteran's medical conditions included polyarthralgias 
with negative evaluation for diagnosable conditions, limiting 
his activities of daily living due to pain and requiring 
daily narcotic pain medication.  His multiple joint pain was 
consistent with findings seen in many other Gulf War veterans 
he had followed.  They had remained undiagnosable and the 
etiology remained elusive, and thus it was reasonable to 
conclude the conditions were directly related to exposures or 
events in military service.  

A VA opinion was obtained in July 2006, to reconcile the 
conflicting evidence.  The examiner noted that the February 
2004 opinion noted that the veteran had polyarthralgias with 
negative evaluation for diagnosable conditions, limiting his 
activities of daily living due to pain and requiring daily 
narcotic pain medication.  The October 2002 VA Gulf War 
examination noted that he identified pain and/or stiffness in 
his shoulders, both wrists, and hips.  X-rays showed minimal 
degenerative joint disease in both wrists, and mild 
degenerative joint disease in both hips.  Therefore, the 
polyarthralgias had clearly defined diagnoses.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  A layman, such as the veteran, is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  A layman, however, 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Additionally, competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  

A.  Cervical Spine

Service medical records do not show any complaints or 
abnormal findings pertaining to the cervical spine.  In this 
regard, although on the separation examination, the veteran 
responded "yes" to a question of whether he had now, or had 
ever had, recurrent back pain, he explained this as back 
pains across his shoulder (which he said he had had his whole 
life), and did not indicate the neck area.  

As noted above, in November 1999, the veteran was informed 
that a VA Persian Gulf Registry examination had indicated 
that there was an undiagnosed illness for neck pain.  In 
addition, a May 2000 rheumatology clinic evaluation, obtained 
due to complaints including neck pain, which he said had been 
present for 9 years, resulted in an impression of myofascial 
pain.  Statements from his primary care physician dated in 
2001 and 2004, as well as treatment records, note 
polyarthralgia.

However, X-rays in February 1999 disclosed degenerative 
changes in the cervical spine, at C5-6.  In addition, the VA 
examination in June 2000 resulted in a diagnosis of 
degenerative arthritis of the cervical spine.  Likewise, a 
physical medicine and rehabilitation clinic record dated in 
June 2001, as well as an X-ray report at that time, noted 
degenerative disc space narrowing at C4-5 with degenerative 
spurs causing some foraminal narrowing at C4-5 and to a 
lesser extent C3-4.  

The veteran was hospitalized in Chandler Medical Center in 
August 2001, for treatment of injuries sustained in a fall 
approximately 15-18 feet out of a barn loft, landing on his 
neck, back, and right arm.  He had a past medical history of 
chronic neck pain.  A computerized tomography (CT) scan 
disclosed a C5 lamina fracture.  VA records dated from 
September to December 2001 show follow-up treatment for the 
injuries sustained in the fall.  

A VA examination in October 2002 noted that the veteran 
complained of ongoing neck, with pain but primarily stiffness 
in his neck.  Examination of the cervical spine disclosed 
tenderness.  The diagnosis was degenerative arthritis and 
degenerative disc disease of the cervical spine; the examiner 
stated that there were no undiagnosed illnesses found on that 
examination.  An MRI of the cervical spine in May 2006 
disclosed mild degenerative changes within the cervical 
spine.  

While the degenerative disc disease shown in October 2002 may 
be associated with the fracture, even before the fracture of 
the cervical spine, degenerative changes had been shown on X-
rays on several occasions.  Thus, the evidence clearly shows 
that the veteran had degenerative changes in the cervical 
spine-a diagnosed disease-prior to the 2001 fall which 
resulted in additional cervical spine disability.  X-rays 
since 1999 have shown the presence of degenerative changes.  
The July 2006 VA opinion also noted that the veteran had a 
clearly defined diagnosis.  

As the evidence establishes that the veteran's cervical spine 
symptoms are due to a diagnosed condition, the weight of the 
evidence is against the claim for service connection for an 
undiagnosed disability manifested by cervical spine pain.  
Moreover, the diagnosed condition was first shown several 
years after service.  While the veteran contends that the 
neck pains began in service, service medical records do not 
show any cervical spine pain, nor is there any other 
contemporaneous evidence of cervical spine pain or disability 
until the 1999 VA Gulf War Registry examination.  Thus, the 
Board finds that the evidence against the claim outweighs the 
positive evidence.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, 
and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



B.  Bilateral Wrists

Service medical records do not show any complaints or 
abnormal findings pertaining to the wrists in service.

Private treatment records dated from June 1996 to April 1997 
show that in April 1997, the veteran complained of pain in 
both wrists, which had been present for about 1 1/2 years.  He 
had a job which required repetitive motion of the wrists, and 
involving the manipulation of tubes of paper which weighed a 
lot.  There was tenderness over the extensor tendons and 
metacarpophalangeal joint of both wrists, just distal to the 
radius.  He was not tender over the median nerve, and there 
was no numbness in that distribution.  The impression was 
over-use syndrome and bilateral extensor tendonitis secondary 
to that.  When seen for follow-up after having been off work 
for a week, he reported a lot of improvement.  On 
examination, Tinel and Phalen signs were negative, and he had 
full range of motion in both wrists.  X-rays of the wrists 
were normal.  He was advised to pursue another job, due to 
bilateral wrist tendonitis.  It was noted that his employer 
had agreed to switch him to a different position.  The last 
record notes that the condition was still improving, and he 
was recommended to continue with Advil, and to start physical 
therapy.

Thus, prior to the February 1999 Persian Gulf Registry 
examination, which resulted in a conclusion that the evidence 
indicated that there was undiagnosed illness manifested by 
numbness in the wrists, the veteran had been diagnosed with 
tendonitis of the wrists, and his job responsibilities had 
been changed as a result.  Moreover, this repetitive motion 
injury was not reported on the VA examination, which noted a 
history of five to six years of wrist pain without injury.

An occupational therapy note dated in May 1999 related that 
the veteran had some repetitive motions on his job, but not 
as much as in the past.  He was educated as to carpal tunnel 
syndrome, but it was noted that an electromyogram would 
provide more conclusive evidence of CTS.  Later evidence 
indicates that electrodiagnostic tests in August 1999 were 
negative.  For instance, the October 2002 VA examination 
report noted that nerve conduction studies of the upper 
extremities were normal and ruled out carpal tunnel, but 
there is no indication in the record that new tests had been 
conducted since 1999.

After the March 2000 primary care clinic evaluation, which 
resulted in an impression of polyarthralgia, and the 
neurology evaluation in May 2000, which failed to disclose 
any objective findings to support a diagnosis of ulnar 
neuropathy, the veteran was referred for an evaluation in a 
VA rheumatology clinic in May 2000.  The veteran's complaints 
included bilateral wrist pain, which he said had been present 
for six years.  He denied any numbness or tingling.  He said 
the pain was constant.  He said nerve conduction tests and 
electromyogram had been negative for median neuropathy of the 
wrists.  The impression was myofascial pain.  

Examination of the wrists during the August 2001 
hospitalization after the fall from the barn loft disclosed 
normal findings, with 5/5 wrist extensors and wrist flexors.  

The October 2002 VA examination disclosed mild degenerative 
changes in the wrists.  Additionally, VA treatment records 
show that in August 2003, the veteran complained of left arm 
pain and numbness for 2 1/2 months, and in September 2003, 
electromyogram disclosed compression of the median nerve at 
the right/left/both wrists (noted to reflect carpal tunnel 
syndrome), electrophysiologically mild on the right, moderate 
on the left.  In October 2003, he was educated regarding 
carpal tunnel syndrome in the occupational therapy clinic, 
and provided heavy duty wrist supports.  In March 2007, the 
primary care problem list included carpal tunnel syndrome.  

Thus, degenerative changes in the wrists have been 
demonstrated on X-rays, and the veteran currently has carpal 
tunnel syndrome confirmed on electrodiagnostic studies.  
While these studies were negative in August 1999, it must be 
noted that in 1997, the veteran had tendonitis of the wrists, 
attributed to repetitive motions, which symptoms of which 
were reduced but not eliminated when he switched to other job 
duties.  Moreover, this history was not before any of the 
physicians who later evaluated his condition.  

As noted above, affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between his Persian Gulf service and the onset of 
the condition rebuts the presumption of service connection.  
See 38 C.F.R. § 3.317(c).  In this case, in 1997, the 
veteran's symptoms were attributed by his doctor to the 
repetitive motions of his job at that time.  Moreover, 
tendonitis was diagnosed.  The history he provided on his VA 
evaluations did not mention these factors, but the length of 
time extended back several years, to encompass this time 
period.  This contemporaneous medical evidence of a diagnosed 
condition outweighs the later opinions of arthralgia due to 
Persian Gulf service, which were based on an inaccurate 
history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
In addition, the veteran currently has diagnosed carpal 
tunnel syndrome and degenerative changes of the wrists.  

Thus, the evidence establishes that the veteran, in 1997, had 
repetitive motion injuries to the wrists, diagnosed as 
tendonitis, and that he continued to experience wrist pain, 
eventually developing carpal tunnel syndrome and degenerative 
arthritis in both wrists.  These conditions were not due to 
service, nor does he have an undiagnosed illness involving 
the wrists.  Thus, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  

C.  Bilateral Hips

With respect to the veteran's claim pertaining to his hips, 
no complaints specific to the hips were noted in the medical 
records until the October 2002 VA examination, when the 
veteran said he had a feeling of stiffness from time to time 
in his hips.  X-rays at that time showed mild degenerative 
arthritis in the hips.  Accordingly, the veteran has a 
diagnosed illness involving the hips.  Moreover, there is no 
indication of this condition in service; the veteran himself 
states that the hip pain developed some time after his wrist 
and cervical spine pain, and service medical records do not 
show hip pain.  Thus, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for degenerative disc disease of the 
cervical spine, to include as due to an undiagnosed illness, 
is denied.

Service connection for degenerative joint disease of both 
wrists, to include as due to an undiagnosed illness, is 
denied.

Service connection for degenerative joint disease of both 
hips, to include as due to an undiagnosed illness, is denied.  

REMAND

The Board finds that additional development is required prior 
to an appellate decision as to the issue of service 
connection for GERD.  The Board regrets the delay 
necessitated by a remand, but there is insufficient evidence 
to grant the claim, and the veteran has not been afforded an 
adequate examination as to this issue.  

VA medical records show that the veteran has been diagnosed 
with GERD since 2000, and has been treated with medication 
for the condition.  However, there is no evidence of any 
specific symptoms or diagnostic studies that resulted in this 
diagnosis.  In March and April 2006, the veteran underwent an 
upper gastrointestinal series and an endoscopic evaluation, 
which did not disclose any reflux or esophageal 
abnormalities.  The Board may not make any unsubstantiated 
medical conclusions, and the evidence does not show whether 
or not these studies ruled out the presence of GERD.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision); Colvin v. 
Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from 
making conclusions based on its own medical judgment).  

If GERD has been ruled out, the veteran must be afforded an 
examination to determine whether he has gastrointestinal 
symptoms of an undiagnosed illness.  If, on the other hand, 
the veteran has GERD, the question of whether GERD is related 
to gastrointestinal symptoms in service must be addressed in 
an examination.  Specifically, in July 1990, upper abdominal 
pain was noted.  In July 1991, the veteran complained of 
gastrointestinal pain for 1.5 months, and the possibility of 
a stomach ulcer was raised, and, although when examined his 
symptoms were thought to be due to gastroenteritis secondary 
to virus/stress, no tests were actually conducted.  These 
incidents of in-service symptoms are sufficient to trigger a 
VA examination specifically addressing the matter of a nexus 
to service.  See Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate examination, to determine 
whether he has GERD or other symptoms 
related to service.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  The examiner is asked to 
review the service medical records, post-
service treatment records, in particular, 
the reports of an upper gastrointestinal 
series obtained March 27, 2006, and an EGD 
performed April 25, 2006, and, with the 
addition of any other needed tests and an 
examination, determine the following:
*  Does the veteran have GERD?
*  If he does have GERD, is it 
etiologically related to gastrointestinal 
symptoms shown in service (July 1990, July 
1991)?
*  If he does not have GERD, does he have 
objective indications of upper 
gastrointestinal manifestations of a 
chronic disability which are signs and 
symptoms of an undiagnosed illness, that 
by history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis?  For this 
purpose, a "chronic disability" is 
defined as a disability that has existed 
for six months or more.

The complete rationale for all opinions 
expressed should be provided.  It would be 
helpful if the physician would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

2.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim of service 
connection for GERD, including as an 
undiagnosed illness based on service in 
the Persian Gulf War.  See 38 C.F.R. § 
3.317.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case, and 
afforded an opportunity to respond, before 
the case is returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


